                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

GEODYNAMICS, INC.,                           §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §                    No. 2:17-CV-00371-RSP
                                             §
DYNAENERGETICS US, INC.,                     §
                                             §
       Defendant.                            §

                      MEMORANDUM OPINION AND ORDER

       Defendant moves to exclude testimony of Dr. Raymundo Arroyave, one of Plain-

tiff’s technical experts. Def.’s Mot. to Strike [Dkt. # 119]. First, Defendant complains that

Arroyave relies on flawed and unreliable testimony of two other witnesses, John Hardesty

and Dr. Vallerie DeLeon. Id. at 3–7. Second, Defendant contends Arroyave’s opinion con-

tradicts the Court’s claim construction rulings. Id. at 7–8. Finally, Defendant moves to

strike Arroyave’s supplemental report as improper and untimely. Id. at 8–13.

A.     Dr. Arroyave’s Reliance on Other Experts’ Testing

       Defendant first complains about Arroyave’s reliance on certain testing by two other

experts, John Hardesty and Dr. Vallerie DeLeon. Hardesty designed and implemented a test

procedure to gather samples for analysis. DeLeon then analyzed those samples using x-ray

diffraction (XRD) and x-ray fluorescence (XRF). Defendant separately attacks Hardesty’s

and DeLeon’s methodologies as unreliable, and therefore alleges Arroyave’s analysis




                                            1/5
should also be stricken as based on faulty underlying analysis. Def.’s Mot. [Dkt. # 119] at

3–7. Defendant also criticizes Arroyave’s interpretation of XRD spectra as “littered with

suspect conclusions” and “overlook[ing] inconsistencies” to arrive at his opinions. Id. at

6–7.

       The Court rejects Defendant’s challenge for two reasons. First, Arroyave’s reliance

on Hardesty’s and DeLeon’s work doesn’t put his own methodology in question. As a tech-

nical expert on infringement, Arroyave’s role in this litigation is to analyze inputs provided

to him that relate to whether the claim limitations are met by the accused products. That

Arroyave might rely on other experts’ analyses as inputs to forming his opinion does not

make his own analysis unreliable under Daubert. Regardless, if the Court grants Defend-

ant’s motion to exclude testimony of Hardesty or DeLeon, the Court will consider the im-

pact on Arroyave’s opinion, if any.

       Second, Defendant’s claim that Arroyave’s actual interpretation of XRD spectra is

“littered with suspect conclusions” and “overlooks inconsistencies” is not an attack Ar-

royave’s principles and methodology, but on his conclusions. The Court, however, must

focus on the former rather than the latter. See Nova Consulting Grp., Inc. v. Eng’g Consult-

ing Servs., Ltd., 290 F. App’x 727, 731 (5th Cir. 2008) (noting the court’s focus “must be

solely on principles and methodology, not on the conclusions they generate”). Defendant

is free to attack Arroyave’s conclusions and stress any overlooked inconsistencies on cross-

examination.




                                            2/5
B.     Whether Arroyave’s Opinion Contradicts the Court’s Claim Construction Or-
       der

       Next, Defendant contends Arroyave’s opinion “impermissibly relies on an interpre-

tation of the ’394 patent that conflicts with the Court’s claims construction ruling.” Def.’s

Mot. [Dkt. # 119] at 8. Specifically, Defendant criticizes Arroyave’s deposition testimony

that any liner containing nickel and aluminum would likely produce NiAl. Defendant cites

three deposition excerpts in support of its position:

              Q. And you can’t, sitting here today, put any bounds on where
                 that stops, -- at what proportions of nickel and aluminum
                 you would no longer be -- form nickel aluminide?
              A. So I can tell you with certainty that if you have zero percent
                 aluminum, right, you don’t have a reaction, right?
              Q. Sure.
              A. And if you have zero percent nickel, you don’t have a reac-
                 tion, right. So I know those two things.

Arroyave Dep. [Dkt. # 119-2] at 133:10–20.

              Q. Would it be a fair representation of your opinion that you
                 gave zero and a hundred percent, but, generally speaking,
                 any combination of nickel and aluminum in a liner would
                 be because of your opinion, that it’s likely to form NiAl,
                 that you’re likely to form at least some of that compound.
              A. So I’m a scientist, and the first thing that I’m -- that I do
                 when I’m thinking of a problem is trying to exclude what
                 I’m absolutely sure about. And those are the only places I’m
                 absolute sure that you don’t have a reaction, right.

Id. at 135:17–136:3.

              [Q.] If a shaped charge designer put -- created a shaped charge




                                            3/5
                   liner that contained nickel and aluminum --
              A. Yes.
              Q. -- and it was outside the bounds of the phase diagram and
                 they ran XRD and did not detect NiAl --
              A. Yes.
              Q. -- they still could not be certain that nickel-aluminum was
                 not form?
              A. . . . yes, because of the fact that, again, it sounds like a
                 copout, but, really, you know -- you know, if you are below
                 the detection limit of the analytical technique they were us-
                 ing, it’s extremely difficult to prove the absence of some-
                 thing. And, you know, it is the nature of science. It’s way
                 more -- way easier to find positive proof that something ex-
                 ists than positive proof that something doesn’t exist.
Id. at 152:6–24.

       To the extent the claim construction order “reject[ed] the argument that any combi-

nation of Ni and Al will satisfy” the “respective proportions” limitation, the cited deposi-

tion testimony does not conflict with that reasoning. Arroyave did not testify that any com-

bination would satisfy the claim limitation. Instead, he testified that the only way for him

to be sure NiAl does not form is to have either zero percent nickel or zero percent alumi-

num, which is a different proposition. Accordingly, the Court will deny this part of the

motion.

C.     Dr. Arroyave’s Supplemental Expert Report

       Last, Defendant complains about Arroyave’s Supplemental Expert Report, which

Plaintiff served on July 17, 2018, two days before Arroyave’s deposition. Arroyave Dep.

[Dkt. # 119-2] at 152:25–153:5. The Supplemental Report is 7 pages long and appears



                                           4/5
primarily directed to criticizing Dr. Lograsso’s opinions and conclusions as exceeding what

can be supported by SEM/EDS testing. See Arroyave Supp. Rep. [Dkt. # 119-6]. In that

regard, the Supplemental Report is really a rebuttal report in that it responds to affirmative

opinions proffered in Dr. Lograsso’s June 22, 2018 Rebuttal Report.

       Plaintiff did not move for leave to serve the report and provided a copy only shortly

before Arroyave’s deposition. See generally Arroyave Dep. [Dkt. # 119-2] at 133:10–20.

Defendant contends Plaintiff provided no explanation or authority for the Supplement Re-

port. Def.’s Mot. [Dkt. # 119] at 9–10. Defendant was therefore left with little time to pre-

pare for Arroyave’s deposition as to the content of the Supplemental Report, and has no

ability
.       for an expert to respond. Id. at 12. Plaintiff responds that Arroyave’s opinions are

strictly limited to the testing performed by Lograsso. Pl.’s Resp. [Dkt. # 143] at 12–14.

       The Court’s docket control orders do not normally contemplate surrebuttal reports.

The Court, however, will deny Defendant’s motion on this point because Arroyave’s rebut-

tal is short and focused on affirmative testimony found in Lograsso’s report. Given the late

disclosure by Plaintiff—less than two days before Arroyave’s deposition—Defendant may

take a short telephonic deposition of Dr. Arroyave concerning his Supplemental Report

prior to his testimony at trial.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 30th day of September, 2018.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                            5/5
